Citation Nr: 0937795	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-38 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in May 2007 for further development.  


FINDING OF FACT

1.  A 1 by 7 cm. left lateral fibular scar is causally 
related to the Veteran's service. 

2.  The Veteran does not have disability of the left leg, 
other than the 1 by 7 cm. left lateral fibular scar, which is 
causally related to his active duty service. 


CONCLUSIONS OF LAW

1.  A 1 by 7 cm. left lateral fibular scar was incurred in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Disability of the left leg, other than the 1 by 7 cm. 
left lateral fibular scar, was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the Veteran with correspondences in April 2006 and May 2007 
that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
physical examination in July 2009, obtained a medical opinion 
as to the etiology and severity of the disability, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It appears that the Veteran had service with the National 
Guard beginning approximately 2 months before his period of 
active duty service.  In this regard, the record includes a 
February 1974 report of medical examination in connection 
with his enlistment in the National Guard.  This report shows 
that the Veteran's lower extremities were clinically 
evaluated as normal, and the box for identifying body marks, 
scars, and tattoos was also marked clinically normal.  A 
record dated March 18, 1974, appears to document complaints 
of foot pain for the past month; it was noted that the 
Veteran injured his left leg 4 or 5 months before and that 
the Veteran thought that might be causing the pain.  
Excessive pronation of both feet was noted.  A service 
treatment record dated April 18, 1974 (4 days after the 
Veteran's entry into active duty service) is to the effect 
that the Veteran complained of pain in the left leg 
apparently during prolonged marching.  The examiner also 
noted that the Veteran had a scar where he cut his leg about 
3 or 4 months ago.  An April 29, 1974, entry also documents 
leg pain after marching.  

The claims file contains no pertinent post service treatment 
records.  The Veteran has listed several physicians from whom 
he has allegedly received treatment.  However, no medical 
records have been able to be retrieved.  The Veteran 
completed an Authorization and Consent Form (Form 21-4142) in 
which he stated he was treated by Dr. Tash (in Taft, Texas) 
in 1977 and Dr. Tunnel (also in Taft, Texas) in 1980.  The 
Veteran was unable to provide precise addresses for these 
physicians.  The RO conducted internet searches that yielded 
no physicians by the names provided.  The Veteran also stated 
that he received treatment from an unnamed private physician; 
but he is deceased.  The Veteran stated that he would try to 
locate the medical records.  They have never been submitted 
to the RO.  The Veteran completed another Authorization and 
Consent Form in which he stated that he treated with Dr. 
Benavidez in the 1980s.  The RO contacted Dr. Benavidez's 
office by telephone and was informed that the office does not 
have the Veteran listed as a patient of theirs.  
Consequently, they do not have any records regarding the 
Veteran.  The RO also attempted to contact Dr. Benavidez at 
the mailing address provided by the Veteran.  However, the 
request was returned as undeliverable.  Finally, the Veteran 
completed an Authorization and Consent Form in which he 
stated that he treated with Dr. Fuentes from 2001 to the 
present.  The RO attempted to retrieve the records; but the 
request was returned with no attached records.  

The Veteran has submitted lay statements from friends that 
state that the Veteran did not have a leg disability upon 
entering service; and that he returned from basic training 
with a leg injury.  

The Veteran underwent a VA examination in July 2009.  The 
claims file was reviewed by the examiner in conjunction with 
the examination.  The Veteran reported that he incurred a 
left leg puncture wound on April 18, 1974.  He reported that 
the injury has become progressively worse since that time; 
but that he is not seeking any current treatment because he 
has no healthcare.  He denied a history of hospitalization or 
surgery, a history of trauma to the joints, and a history of 
neoplasm.  He complained of left ankle pain and stiffness.  
He denied deformity, instability, giving way, weakness, 
incoordination, decreased speed of joint motion, locking 
episodes, and episodes of dislocation or subluxation.  He 
reported repeated effusion and swelling; and he noted that 
motion of the joint is affected.  He reported weekly flare-
ups that are moderate in severity and which last for hours.  
Flare-ups are precipitated by walking, standing, and climbing 
stairs or hills.  He stated that he is able to walk for 1/4 
mile but not 1 mile.  

Upon examination, there was no evidence of abnormal weight 
bearing.  The examiner noted effusion, tenderness, and pain 
at rest.  There was no instability, tendon abnormality, or 
angulation.  There was no objective evidence of pain with 
active range of motion.  The Veteran achieved 0 to 20 degrees 
of dorsiflexion bilaterally; and 0 to 45 degrees of plantar 
flexion bilaterally.  There was no objective evidence of pain 
or additional limitation of motion after repetitive use.  
There was a 1 cm. by 6 cm. scar on the left anterior tibia 
that existed prior to service; and a 1 cm. by 7 cm. scar on 
the left lateral fibula that occurred during service.  X-rays 
revealed small calcaneal enthesophytes in the ankles 
bilaterally, with no other osteoarticular abnormalities 
noted.  The Veteran was diagnosed with bilateral arthritis in 
the ankles and feet.  There were no significant effects on 
the Veteran's usual occupation or activities of daily living.  
The examiner opined that the Veteran's symptoms and 
complaints are related to the arthritis in his ankles and 
feet, "which is not related to the service injury."  The 
examiner noted that the Veteran had a significant scar on the 
left leg that is due to service, and that causes the Veteran 
mild discomfort.  

The lack of clear service treatment records in this case 
makes appellate review more difficult.  However, it appears 
to the Board that the medical evidence establishes three 
different current disabilities of the left leg, arthritis, a 
1 cm by 6 cm left anterior tibia scar, and a 1 cm by 7 cm 
left lateral fibular scar.  

The weight of the evidence is against service connection for 
the arthritis.  The record does not show that arthritis was 
manifested during service or within one year of discharge, 
nor does it show that arthritis was manifested within the one 
year presumptive period.  Instead, the first medical evidence 
showing arthritis is many years after service.  Moreover, the 
July VA medical examination report includes a clear opinion 
to the effect that the arthritis is not related to service.  
There is no contrary opinion.  Further, there is a lack of 
any post-service medical records which is probative to the 
issue of chronic disability.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

With regard to the a 1 cm by 6 cm left anterior tibia scar, 
the July VA examiner reported that this existed prior to 
service.  The Board notes that no scar of any type was noted 
at the time of the February 1974 National Guard enlistment 
examination.  However, a scar was noted in April 1974 shortly 
after the Veteran's entry into active duty service.  At that 
time, the Veteran reported to medical personnel that he had 
cut his leg three to four months before.  This would date the 
injury to before his National Guard enlistment examination.  
It is troublesome that a scar was not noted at the April 1974 
examination, but the Board believes that the Veteran's report 
of the previous cut to the left leg and the April 1974 
medical observation of a scar (which the Board believes is 
evidence suggesting a prior injury as opposed to a recent 
injury) lead to a finding that at least one of the scars 
preexisted service.  Although not noted on entry into 
service, the Board believes the presumption of soundness is 
rebutted by clear and unmistakable evidence that the 1 cm by 
6 cm left anterior tibia scar preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  The 
Veteran does not appear to contend otherwise with regard to 
this particular scar. 

Turning to consideration of the 1 cm by 7 cm left lateral 
fibular scar, the Veteran appears to contend that he suffered 
an injury to the left leg in connection with climbing a pole.  
In one statement he appears to have reported a cut or 
laceration involving a rope.  Although there is no actual 
documentation of this particular injury in the available 
service treatment records, the Board finds no reason to doubt 
the Veteran's credibility in this regard.  The July 2009 VA 
examiner has linked this particular scar to an inservice 
injury.  Although the evidence does not clearly support a 
finding of service connection for the 1 cm by 7 cm left 
lateral fibular scar, after considering the Veteran's 
statements and the July 2009 opinion, the Board finds that a 
reasonable doubt exists.  As such, service connection is 
warranted for the 1 cm by 7 cm left lateral fibular scar.  38 
U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a 1 cm by 7 cm left 
lateral fibular scar is warranted.  To this extent, the 
appeal is granted.

Entitlement to service connection for left leg disability, 
other than the 1 cm by 7 cm left lateral fibular scar, is not 
warranted.  To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


